Citation Nr: 9928212	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-11 169	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
great toe injury, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1982 to 
December 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the RO which denied an increase in a 10 
percent rating for a right great toe disorder.


FINDING OF FACT

The residuals of a right great toe injury produce impairment 
which does not exceed moderate foot injury residuals.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right great toe injury have not been meet.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes  
5280, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1982 to 
December 1982.  His service medical records show that he 
injured his right great toe due to falling and landing on the 
medial aspect of the right foot.  The December 1982 discharge 
examination noted right hallux valgus.

VA examination in June 1983 reveals a diagnosis of residual 
injury to the right big toe, joint dysfunction of the first 
metatarsophalangeal (MTP) joint of the right big toe, hallux 
valgus, and neuropathy of digital nerve about the medial 
aspect of the right big toe.

In August 1983, the RO granted service connection for 
residual injury of the right great toe (with joint 
dysfunction of the first MTP joint, hallux valgus, and 
digital nerve neuropathy), and assigned a 10 percent rating 
which has remained in effect to date.

VA examinations in 1985, 1987, and 1991 show that the veteran 
complained of pain and numbness of the right great toe.  He 
was found to have a post-traumatic neuropathy of the digital 
branch of the right medial plantar nerve of the right great 
toe.

Outpatient treatment reports from 1990 to 1991 show that the 
veteran was treated on a few occasions for right foot (and 
left foot) problems, including bilateral pes planus and 
hallux abducto valgus, and a right foot bunion.

In May 1998, the RO received the veteran's claim for an 
increased rating for a right great toe disorder.  He stated 
that his condition had worsened.

On VA examination in June 1998, the veteran stated that he 
had burning pain in the big toe joint and numbness in the 
first MTP joint area of the right foot.  He stated that he 
depended on his left foot more and walked on the side of his 
right foot to avoid pain at the first big toe joint.  He 
stated that he had pain of his right foot with weight-
bearing.  He stated that when he was non-weight-bearing, he 
felt a persistent burning pain with numbness.  He stated that 
he was employed doing landscaping work and that his burning 
painful right foot condition interfered with his activities 
at work.  

Neurological examination revealed that deep tendon reflexes 
were present and were brisk, equal, and intact.  Vibratory, 
protective, and sharp/dull sensations were intact.  There was 
pain on palpation of the first interspace between the first 
metatarsal and second metatarsal of the right foot.  There 
was no pain with passive range of motion of the first great 
toe joint of the right foot.

Orthopedic examination revealed hammer toes one through five 
bilaterally, and hallux valgus bilaterally of the first MTP 
joint.  His quality of motion was smooth and gliding on the 
right two through five with crepitus at the first right MTP 
joint.  Hallux dorsiflexion was 40 degrees on the right.  The 
first metatarsal ray position bias was neutral, movement bias 
was dorsal, and mobility was increased bilaterally.  The 
examiner noted that the veteran's right first and second toes 
were dorsiflexed throughout the gait cycle but that when he 
stood still, he allowed his first and second toe to purchase 
the ground.  The examiner stated that he was able to perform 
squatting, supination, pronation, and rising on toes and 
heel.  X-ray studies of both feet revealed degenerative 
changes of the metatarsal phalangeal joint space on both 
sides.

The diagnostic impressions at the June 1998 VA examination 
were rule out atypical neuroma (the doctor noted that an MRI 
would be ordered due to the veteran's subjective claim of 
pain with palpation of the first intermetatarsal space), no 
clinical evidence of neurologic defect, hallux abducto 
valgus, hammer toes two through five, bilateral hallux 
limitus, and pes planus foot type.  The examiner stated that 
although the veteran presented with an abnormal appearing 
gait, he did not appear to have any problem placing weight on 
his right foot with the first and second toes purchasing the 
ground while performing activities when standing in one 
place.

A July 1998 MRI study was performed, as requested by the VA 
examiner, to rule out a Morton's neuroma of the right foot.  
The MRI study revealed mild degenerative joint disease of the 
first metatarsophalangeal joint.  There was no evidence of 
Morton's neuroma.

In a notice of disagreement received in January 1999, the 
veteran alleged that his foot disorder was severe and that an 
increased rating was warranted.  In his February 1999 
substantive appeal, the veteran stated that his balance and 
coordination were seriously impaired due to his right foot 
injury.  He also stated that the pain in the joint of his 
right great toe had gotten increasingly worse over the years.  
He further stated that he was unable to bear weight on the 
inside of his right foot which caused his gait to be altered.


II.  Analysis

The veteran's claim for a rating in excess of 10 percent for 
residuals of an injury to the right great toe (with joint 
dysfunction of the first MTP joint, hallux valgus, and 
digital neuropathy) is well grounded.  The file shows that 
the RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A maximum 10 percent rating may be assigned for unilateral 
hallux valgus, when the condition has been operated with 
resection of metatarsal head, or when it is severe and 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Code 5280.

Disability from other foot injuries is rated 10 percent when 
moderate, and 20 percent when moderately severe.  38 C.F.R. 
§ 4.71a, Code 5284.

The veteran is currently assigned a 10 percent rating under 
Code 5284.  In order for him to receive the next higher 
rating of 20 percent, the evidence must show that he has a 
moderately severe disability from a right foot injury under 
Code 5284.

The 1998 VA examination shows that the veteran complained of 
pain and numbness of the MTP joint.  Physical examination 
revealed some limitation of motion of the MTP joint.  
However, there was no pain with passive range of motion of 
the first great toe joint of the right foot.  The examiner 
noted that the veteran's right first toe was dorsiflexed 
throughout the gait cycle, but that when he stood still he 
allowed his first toe to purchase the ground.  The examiner 
stated that the veteran was able to perform squatting, 
supination, pronation, and rising on toes and heel.  There 
was no objective evidence of a neurological defect, but due 
to subjective complaints the doctor ordered an MRI study to 
rule out a neuroma.  The subsequent MRI study revealed that 
the veteran had only mild degenerative joint disease of the 
first MTP joint, and there was no evidence of a Morton's 
neuroma.  

The evidence as a whole shows no neurological defect 
associated with the right great toe condition as would 
warrant rating under a neurological code.  The evidence 
demonstrates that residuals of the right great toe injury 
produce no more than moderate disability, and such is ratable 
at no more than 10 percent under Code 5284.  There is no 
objective evidence that pain on use results in moderately 
severe functional impairment as required for a higher rating 
under this code.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that the veteran has other disorders of the 
right foot (and left foot) such as hammer toes and pes planus 
which are not service-connected.  It is evident from the 
record that these disorder cause some impairment; however, 
disability from these disorders cannot be included in the 
veteran rating for his service-connected right great toe 
disorder.  38 C.F.R. § 4.14.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the residuals of 
a right great toe injury.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990)








ORDER

An increased rating for residuals of a right great toe injury 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

